Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 01/27/2021.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 01/27/2021, with respect to the 35 USC 101 rejection to claims 10-18 have been fully considered and are persuasive.  The rejection of claims 10-18 has been withdrawn.
Applicant's arguments, see pages 7 and 8 of the Remarks, filed 01/27/2021, with respect to the 35 USC 103 rejection to claim 10 have been fully considered but they are not persuasive. It has been argued that “neither Sanghvi nor Rose teach such a transaction that begins on a blockchain where a blockchain-created hash is then stored in a database”. Further the Applicant argues that “In Rose, the database never receives hashes created by a blockchain … the transactions originate at the database.” The Applicant’s interpretation of the references has been noted, however the Examiner respectfully disagrees. With regards to the Applicant’s arguments, the Examiner merely relied upon Sanghvi to teach the transaction that begins on a blockchain. Also, as stated on page 3 paragraph 9 of the previous Office Action, Sanghvi teaches the generating and storing of hashes. The Rose reference was relied upon for the storing of the hashes on a database, in combination with the hashes generated and stored on the blockchain taught by Sanghvi, with the motivation being in order to store the data on a secure database backup, thus increasing the overall security of the data and preserving the integrity of the stored data (paragraphs 3-6) as mentioned in Rose. Therefore, the Examiner believes Sanghvi’s transaction beginning on a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0207766 to Sanghvi in view of US 2019/0266146 to Rose et al. (hereinafter Rose).
As to claim 10, Sanghvi teaches a decentralized data storage system comprising: a blockchain that verifies authenticity of one or more transactions between two or more nodes (paragraphs 28, 53 and 60, blockchain is a decentralized electronic ledger comprising blocks having data regarding transaction, used for verification of transactions), wherein the blockchain generates one or more first hashes with at least transaction information (paragraph 53, generation of hashes), and stores the one (paragraphs 53, 54 and 66-68 created blockchain including the hashes).
Sanghvi does not explicitly teach sending the one or more first hashes to a database; and 15a database that receives the one or more first hashes from the blockchain and stores the one or more first hashes.
However, Rose teaches sending the one or more first hashes to a database (paragraphs 36 and 37, hash sent to the Archiver to use for verification); and 15a database that receives the one or more first hashes from the blockchain and stores the one or more first hashes (paragraphs 36 and 37, Archiver receives hash for verification).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Sanghvi to include the sending and receiving of the hashes to a database as taught by Rose in order to store the data on a secure database backup, thus increasing the overall security of the data and preserving the integrity of the stored data (paragraphs 3-6).
As to claim 11, Sanghvi teaches wherein one or more of the one or more first hashes stored in the database and the blockchain are compared one or more times to verify 20authenticity of the one or more transactions (paragraphs 36 and 70, comparison of the hashes for verification).
As to claim 12, Sanghvi teaches wherein the one or more of the one or more first hashes stored in the database and the blockchain are compared one or more times to verify authenticity of the one or more transactions whenever a transaction occurs (paragraphs 28, 36 and 70, comparison of the hashes for verification).
As to claim 16, Rose teaches wherein the one or more transactions 5comprise file transactions selected from the group consisting of data storage and retrieval (paragraph 35, log of all changes and a receipt)
As to claim 17, Sanghvi teaches wherein the one or more first hashes are generated with at least the transaction information and one or more locations of one or more files involved in the one or more transactions (paragraphs 28, 60 and 75, block including metadata regarding the transaction and containing various data for the transfer of the data to a receiving location).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi in view of Rose in further view of US 2018/0349706 to Hodgson et al. (hereinafter Hodgson).
As to claim 18, Sanghvi and Hodgson do not explicitly teach wherein the database is a distributed database.
However, Hodgson teaches a database is a distributed database (paragraph 37, distributed database).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Sanghvi and Rose to include the distributed database as taught by Hodgson in order to provide redundancy for failure, corruption or power loss and protection for compromised data.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0349706 to Hodgson teaches a method of securely authenticating a recording file from initial collection through post-production and distribution including generating hashes of a local copy of data and comparing the generated hashes to hashes retrieved from the blockchain network.
US 2019/0081796 to Chow et al. teaches management of cryptographically secure exchanges of data using permission distributed ledgers including generation of first hashes based on a first portion of event data and second hashes based on an encrypted first portion of event data and an unencrypted second portion of event data.
US 2019/0250929 to Pasirstein teaches a method of proof of configuration including the generation of two hashes with the first hash being a concatenation of an identifier of a target system and the second hash being a concatenation and hashing of deployment results.
US 2002/0162003 to Ahmed teaches a method for providing trusted browser verification including generation of first and second set of hashes and transmitting the second set of hashed to a second consumer.

Allowable Subject Matter
Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 19 are allowed over the prior art of record as previously indicated.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 19, and their respective dependent claims, are allowable over the prior art of record, including Sanghvi, Rose, Hodgson, Chow, Pasirstein, Ahmed and the remaining references cited by the Examiner, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious;
the one or more first hashes of the database generated with at least a portion of the file activity information, the one or more second hashes of the database generated with at least a portion of the file activity information, wherein the database sends at 10least one of the one or more second hashes to a blockchain, in view of the other limitations of the claim, as specified in claim 1; and
generating one or more third hashes with at least the one or more second hashes, wherein the 20one or more second hashes and the one or more third hashes are generated by different devices, storing the one or more third hashes in a database and in one or more new blocks of a blockchain and comparing the one or more third hashes in the database and the one or more third hashes in the one or more new blocks of the blockchain, in view of the other limitations of the claim, as specified in claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/               Primary Examiner, Art Unit 2497